MONTGOMERY, P. J.
(after stating the facts as above). The policies of fire insurance involved in this controversy are on what is known as the New York standard form, and each of them contains this provision:
“This policy shall be canceled at any time at the request of the insured, or by the company by giving notice of cancellation. If this policy shall be canceled, as hereinbefore provided, or become void, the premium having been actually paid, the unearned portion shall be returned on surrender of this policy.”
In this case it is contended that the policy was not canceled by the notice of cancellation, because at the time the notice was given the unearned portion of the premium was not tendered or paid to the insured.
There are many cases, some decided by the courts in this state, holding that without actual tender of the money the notice of cancellation is of no effect. There are many other cases holding that the tender is not necessary, and that the company is under obligation to return the money only upon surrender of the policy by the insured. The authorities on both sides of this mooted question are collected in the notes in L. R. A. See 13 L. R. A. (N. S.) 884, and L. R. A. 1916F, 444.
The cases in Texas which decide this question are Hartford Fire Insurance Co. v. Cameron, 18 Tex. Civ. App. 237, 45 S. W. 158, decided by the Court of Civil Appeals for the Second District, Niagara Fire Insurance Co. v. Mitchell, 164 S. W. 919, decided by the Court of Civil Appeals for the Fourth District, and Assurance Co. v. Manufacturing Co., 92 Tex. 297, 49 S. W. 222. These Texas eases all hold that in order to effect a cancellation it is necessary that the unearned premium should be returned at the time the notice is given, or at least that the notice is not effective until the unearned premium is tendered or paid. The last case cited above contains the only expression upon the subject by our Supreme Court that we have been able to find. In that case there is no analysis of the provision nor any discussion thereof. There is in the opinion a statement to the effect that the' policy involved in that case was not canceled because no tender of the unearned premium was made before the fire.
There is nothing in the opinion to disclose the circumstances under which the notice was given nor whether the insured demanded a return of the premium.
[1] Without discussing this question, we think that under the plain provisions of the *925contract no tender was necessary as a prerequisite to the cancellation of the policy, and that the notice, when properly given, had the effect to cancel the policy, and that the obligation of returning the unearned premium was to be performed only upon the return of the policy by the insured.
This question has been discussed so often by the courts of the various states that we feel sure we would not be able to say anything new on the subject.
In the case of Mangrum v. Insurance Co. decided by the Supreme Court of California in 1916, 172 Cal. 497, 157 Pac. 239, L. R. A. 1916F, 440, Ann. Cas. 1917B, 907, will be found an exhaustive discussion of this provision of the policy. The cases on both sides of the question are reviewed, and we think that the conclusion reached in that case that no tender of the premium is necessary to the cancellation of the policy is sound. We have said this much because in granting the writ of error in this case Justice Hawkins indicated that he was of opinion that no tender or repayment of the premium was necessary to effect a cancellation of the policy.
[2] If we are mistaken in the above views, or if they do not meet the approval of the Supreme Court, we further think that, even if under the terms of the policy it is held that a tender or repayment of the unearned premium was necessary, it would not control this case. The facts, we think, show that the insured, Polemanakos, consented and agreed to the cancellation of the policy and waived the present repayment of the unearned premium. The facts are fully set out above, and, without restating them, we think they show that- the policies were canceled by agreement. No other reasonable construction, we think, can be given to the .words and acts of the insured. The case of Bingham v. Insurance Co., 74 Wis. 498, 43 N. W. 494, and numerous cases cited therein, we think, support our conclusion.
Having arrived at the above conclusion, the only other question involved is: Did the act of the adjuster in requesting Pole-manakos to submit to examination, and his response to the request, have the effect of reviving the policy and making the insurance company liable thereon?
The view we take of this matter is that the provisions of the policy that “the insured, as often as required, shall exhibit to any person designated by this company all that remains from any property herein described and submit to examinations under oath by any person named by this company and subscribe the same,” and the further provision “that this company shall not be held to waive any provision or condition of the policy or any forfeiture thereof by any requirement, act, or proceeding on its part relating to the appraisal or to any examination herein provided for,” have no application to this case. If, as we have found, the 'policy was canceled by agreement, there remained no subsisting contract of insurance between the parties. The only right either party had was that of Polemanakos, growing out of the contract of cancellation, to have the unearned premium returned.
After the fire Polemanakos disregarded what we have found to be his agreement , to cancel the policy, gave notice of the fire, and in effect demanded that the insurance company should pay the loss. He at that time had no subsisting contract with the insurance company, and therefore had no right to make such claim or demand. Upon receipt of this claim the adjuster of the insurance company wrote the letter set out in the statement above, and Polemanakos, in response to said letter, submitted to an examination.
[3, 4] We do not think that this demand of the adjuster under the circumstances of this case, and the compliance therewith by the insured, had the effect of making a new contract or reinstating the contract of insurance. We do not care to go into the question of the effect of an insurance company claiming a right under a policy upon any subsequent claim or contention by it that the policy has been forfeited, further than to say: That whenever there arises a condition or state of facts under which the insurance company has the right, on account of any failure of the insured *to comply with any condition or warranty contained in the policy, to forfeit the same, that the doing of any act inconsistent with the claim of forfeiture, or any recognition of the fact that the policy is still in existence, will ordinarily waive such forfeiture, provided the insurance company has knowledge of the facts authorizing the forfeiture. This principle is so well established that no authorities are necessary.
This principle, however, is not, in our opinion, applicable to this case. The case here is not one where a waiver of forfeiture is claimed. The insurance company does not claim that the policy had terminated by reason of any breach on the part of the insured of any condition or warranty contained therein. It was claimed that the policy had been canceled by mutual agreement.
If, as we have found, this claim was well founded, then, as against the insurance company, the insured had no right under the contract, and could recover on it only by pleading and proving such a state of facts as would amount to an estoppel on the part of the insurance company to deny the existence of the contract.
[5] We do not think the facts plead or proved are sufficient to estop the insurance company from insisting that the policy had been canceled. If before the fire the insurance company had by any act recognized *926the policy as being in force, and relying thereon the insured had failed to obtain other insurance, or otherwise acted to his disadvantage on the assumption that the policy was still in force, the insurance company would have been estopped. But we do not think the act of the adjuster in this case, and the fact that the insured submitted to an examination, is sufficient to estop the company.
“In order to create an estoppel in pais, the party pleading it must have been misled to his injury; that is, he must have suffered a loss of a substantial character, or have been induced to alter his position for the worse in some material respect.” 16 Cyc. 744; Waxahachie National Bank v. Bielharz, 94 Tex. 493, 62 S. W. 743.
In this case Polemanakos knew that the policy had been canceled, and he in fact had obtained other insurance before the fire to take its place. After the fire the demand for an examination was preceded by a demand on his part for the payment of the loss occasioned by the fire. The trouble and expense incurred by him in response to the request of the adjuster was not a loss of a substantial character, but was insignificant.
Our conclusion is that the Court of Civil Appeals erred in reversing and remanding this cause for a new trial, and we think that the judgment of the Court of Civil Appeals* should be reversed, and the judgment of the trial court affirmed.

<&=>For other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes